Citation Nr: 0739467	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had honorable active military service from 
November 1969 to February 1972.  A second period of service 
from September 1974 to January 1976 has been determined to be 
of such character as to bar VA benefits.  As such, only the 
first period is for consideration herein.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claims for entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and hepatitis C.  He perfected an appeal as to both issues.  
However, in a January 2007 rating decision, the RO granted 
service connection for PTSD with secondary alcohol and 
substance abuse that was awarded a compensable disability 
evaluation.  The Board is of the opinion that the RO's action 
represents a full grant of the benefits sought as to the 
veteran's claim for service connection for PTSD.  As such, 
the Board will confine its consideration to the issue as set 
forth on the decision title page.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hepatitis C related to the period of active honorable 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, the 
veteran's active honorable military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March 2006, 
January 2007, and March 2007 letters, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for hepatitis C is being denied, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a February 2005 letter, issued prior to the May 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a July 2004 written statement, the veteran reported that 
he contracted hepatitis C while serving in Vietnam and, in 
his June 2005 notice of disagreement, he said that he 
"could" have contracted hepatitis C while picking up 
wounded soldiers in Vietnam or from an air gun. 

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, hepatitis C or another liver 
disorder.  When examined for separation in January 1972, for 
enlistment back into service in August 1974, and for 
separation in January 1976, the veteran denied having 
stomach, liver or intestinal trouble, laboratory test results 
were negative, and a liver disorder was not reported.

Post service, VA and non-VA medical records and examination 
reports, dated from 1991 to 2007, are associated with the 
claims file.  These records include some laboratory findings 
that diagnosed hepatitis C.  

According to a VA discharge record, the veteran was 
hospitalized from January to February 2001 for treatment of 
substance abuse.  It was noted that results of laboratory 
tests revealed hepatitis C "AB" (antibody) positivity and 
hepatitis A and B "Ab" (antibody) negativity.  Immunization 
for both was initiated with the first series given.  

The veteran was hospitalized by VA, from March to April 2002, 
for treatment of polysubstance abuse.  The discharge record 
indicates that he had hepatitis C and finished his 
immunizations against (hepatitis) A and B while hospitalized.   

When hospitalized by VA, from May to October 2004, the 
initial clinical impression upon admission included a history 
of hepatitis C.  According to the discharge report, results 
of laboratory tests indicated that hepatitis C quantitative 
analysis was read as negative.  A repeat hepatitis C virus 
immunoglobulin G (IgG) test was read as reactive.  Results of 
chemistry profiles performed in July and September 2004 were 
normal and hepatitis C was not included among the veteran's 
diagnosed disorders when discharged in October 2004. 

VA hospitalized the veteran again from November 2004 to 
February 2005.  According to the March 2005 discharge report, 
when examined at admission, a chronic hepatitis screen was 
canceled due to a previously known hepatitis-C-virus positive 
(result).  Discharge diagnoses included Hepatitis-C-antibody 
positive and Hepatitis A and B, immune.

In his April 2005 response to the Risk Factor for Hepatitis 
Questionnaire provided by the RO, the veteran denied exposure 
to blood transfusions, intravenous blood use, having tattoos, 
serving as a health care worker exposed to blood or fluids, 
or sharing needles.

The veteran was hospitalized again by VA, from February to 
March 2006, for treatment of his PTSD.  Results of laboratory 
tests performed at admission included hepatitis C virus (HCV) 
IgG that was reactive, and all other tests were within normal 
limits.  In a February 24, 2006 VA gastroenterology 
consultation record, prepared during the veteran's 
hospitalization, it was noted that the veteran had a history 
of hepatitis C with no current complaints and a 
gastroenterological evaluation was requested.  The medical 
specialist concluded that the veteran did not have hepatitis 
C, as the results of the veteran's PCR RNA (polymerase chain 
reaction and ribonucleic acid?) tests were negative on two 
occasions.  The gastroenterologist said that the veteran 
likely had a false positive reaction that caused the HCV ab 
test to be positive.  Upon physical examination, the clinical 
impression was false positive hepatitis C Ab, that the 
veteran did not have HCV and needed PCR RNA twice, and 
dyspepsia.  In a March 2, 2006 Addendum, the 
gastroenterologist said that he discussed his findings with 
another physician who agreed with the evaluation and the 
impression included false positive HCV serology with no need 
for HCV workup as the veteran did not have hepatitis C (PCR 
test negative).  

A March 2006 VA surgery/optometry record reflects that the 
veteran's medical problems included chronic hepatitis C 
without mention when hospitalized in February 2006.

III.	Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has contended that service connection should be 
granted for a hepatitis C.  The record demonstrates that no 
hepatitis C or other liver disorder was found in service or 
on separation from service.  Moreover, while on VA medical 
records prepared after the veteran's separation from service, 
there was a showing that the veteran had hepatitis C in 2001, 
in February 2006, a VA gastroenterologist reviewed the 
veteran's medical records and examined him and concluded that 
the veteran did not have hepatitis C.  This medical 
specialist discussed the case with a colleague who agreed 
that the veteran had false positive HCV serology and there 
was no need for a HCV work up as the veteran did not have 
hepatitis C because results of the PCR test were negative.  
Furthermore, the veteran has submitted no competent medical 
evidence contrary to the VA physician's opinion or to show 
that he currently has hepatitis C.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has a diagnosed hepatitis C disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hepatitis C.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hepatitis C.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for hepatitis C.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
hepatitis C is not warranted.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


